DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Response to Amendment
The Amendment filed 5/3/2021 has been entered. Claims 1-21 remain pending in the application. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Rousselle et al. (US Patent Application Publication 2005/0102607), referred to as Rousselle herein [previously cited].
Gruber et al. (US Patent Application Publication 2014/0033071), referred to as Gruber herein [previously cited].
Gunn (US Patent Application Publication 2014/0118272), referred to as Gunn herein [previously cited].
Clark et al. (US Patent Application Publication 2014/0282606), referred to as Clark herein [previously cited].
Beaudoin et al. (US Patent Application Publication 2018/0260081), referred to as Beaudoin herein [previously cited in Advisory Action dated 5/3/2021]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselle in view of Beaudoin.

Regarding claim 1, Rousselle discloses a method for creating and providing a reminder to a user of a computing device, the method comprising, at the computing device (Rousselle, Abstract and Fig. 1 with ¶0009-¶0010, ¶0019-¶0025 – Computing device with processor and hardware memory executing application programs):
receiving request commands from the user to create a first reminder entry, the request commands including: a reminder command for invoking an application to execute on the computing 
one or more trigger criteria for providing the reminder to the user (Rousselle, Fig. 3 with ¶0030, ¶0032, ¶0038, and ¶0042 – user may specify a reminder time and date at which an application with associated saved state may be prompted for re-launch. Providing a timed reminder is a use of the device);
and a first activity state of a first application to execute on the computing device as part of the reminder (Rousselle, ¶0030 and ¶0038 – user may select a reminder creation button which creates a document-linked reminder based on the document currently displayed),

creating a first activity definition corresponding to the first activity state, the first activity definition operable to allow the first application to provide the first activity state to the user (Rousselle, ¶0032 – document-linked reminder creation causes reminder specification in a database including the specification of location of the document. ¶0010, ¶0021, ¶0037-¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document);
generating the first reminder entry, including the first activity definition and the one or more trigger criteria (Rousselle, ¶0032 – document-linked reminder creation includes date and time associated with the reminder);

launching the first application; and using the first activity definition in the first reminder entry to open the first application to the selected view within the first application (Rousselle, ¶0010, ¶0021, ¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document. See also Fig. 6 with ¶0050, ¶0055).  
However, Rouseelle appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Beaudoin discloses a document-linked task launcher (Beaudoin, Abstract, ¶0047, ¶0054)
where the first activity state comprises a plurality of properties input by the user to obtain a selected view, wherein execution of the first activity state causes the first application to use the plurality of properties in order to launch to a the selected view within the first application, wherein the selected view is a view within the first application that is designated by the user (Beaudoin, ¶0054-¶0076 – restoring the state by applying the stored context such as page number, scroll position, cursor position, data entered by the user into the document, and field information that had been filled in. ¶0016, ¶0053 – stored context comes from user interaction. See also ¶0111-¶0113 – bookmarked or favorited pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the document-linked reminder of Rousselle to include restoring the state by applying user-supplied context based on the teachings of Beaudoin. The motivation for doing so would have been to save the user time and effort in restoring the document state without having to manually perform the steps.


Regarding claim 2, Rousselle as modified discloses the elements of claim 1 above, and further discloses wherein the selected view is selected by the user when creating the first reminder entry (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 3, Rousselle as modified discloses the elements of claim 2 above, and further discloses wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the first application is in the selected view (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 4, Rousselle as modified discloses the elements of claim 1 above, and further discloses wherein the selected view within the first application comprises a view of the first application after a plurality of inputs have been received from the user while in the first application (Rousselle, ¶0009-¶0010, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038, ¶0042, ¶0048 – user creates a reminder for the presently displayed document the user is currently creating. ¶0009-¶0010, ¶0021 and Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 5, Rousselle as modified discloses the elements of claim 1 above, and further discloses receiving text from the user for including with the first reminder entry; and providing the text in a notification in combination with the selected view within the first application (Rousselle, Fig. 5 with ¶0009, ¶0047 - user input text is displayed with notification).  

Regarding claim 10, Rousselle as modified discloses the elements of claim 1 above, and further discloses wherein the first activity definition includes a URL directing the user to the selected view (Beaudoin, ¶0052, ¶0054-¶0055, ¶0060-¶0076 - URL). 

Regarding claim 14, Rousselle discloses a  computer product comprising a non-transitory computer readable medium storing instructions that when executed control a computing device to create and providing a reminder to a user of the computing device, the instructions comprising (Rousselle, Abstract and Fig. 1 with ¶0009-¶0010, ¶0019-¶0025 – Computing device with processor and hardware memory executing application programs):
receiving request commands from the user to create a first reminder entry, the request commands including: a reminder command for invoking an application to execute on the computing device (Rousselle, Fig. 3 with ¶0030, ¶0038, and ¶0042 – user may specify a reminder time and date at which an application with associated saved state may be prompted for re-launch);
one or more trigger criteria for providing the reminder to the user (Rousselle, Fig. 3 with ¶0030, ¶0032, ¶0038, and ¶0042 – user may specify a reminder time and date at which an application with associated saved state may be prompted for re-launch. Providing a timed reminder is a use of the device);
and a first activity state of a first application to execute on the computing device as part of the reminder (Rousselle, ¶0030 and ¶0038 – user may select a reminder creation button which creates a document-linked reminder based on the document currently displayed),

creating a first activity definition corresponding to the first activity state, the first activity definition operable to allow the first application to provide the first activity state to the user (Rousselle, ¶0032 – document-linked reminder creation causes reminder specification in a database including the specification of location of the document. ¶0010, ¶0021, ¶0037-¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document);
generating the first reminder entry, including the first activity definition and the one or more trigger criteria (Rousselle, ¶0032 – document-linked reminder creation includes date and time associated with the reminder);
detecting that the one or more trigger criteria are satisfied; and responsive to detecting that the one or more trigger criteria are satisfied (Rousselle, ¶0040 – when the trigger time matches the current time, the reminder dialog is displayed. See also ¶0008, ¶0020, ¶0034):
launching the first application; and using the first activity definition in the first reminder entry to open the first application to the selected view within the first application (Rousselle, ¶0010, ¶0021, ¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document. See also Fig. 6 with ¶0050, ¶0055).
However, Rouseelle appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Beaudoin discloses a document-linked task launcher (Beaudoin, Abstract, ¶0047, ¶0054)
where the first activity state comprises a plurality of properties input by the user to obtain a selected view, wherein execution of the first activity state causes the first application to use the plurality 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the document-linked reminder of Rousselle to include restoring the state by applying user-supplied context based on the teachings of Beaudoin. The motivation for doing so would have been to save the user time and effort in restoring the document state without having to manually perform the steps.

Regarding claim 15, Rousselle as modified discloses the elements of claim 14 above, and further discloses wherein the selected view is selected by the user when creating the first reminder entry (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 16, Rousselle as modified discloses the elements of claim 14 above, and further discloses wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the first application is in the selected view (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 17, Rousselle discloses a computing device comprising: a memory for storing reminders; one or more sensors; one or more processors configured to (Rousselle, Abstract and Fig. 1 with ¶0009-¶0010, ¶0019-¶0025 – Computing device with processor and hardware memory executing application programs. ¶0025 – touch sensor):
receive request commands from a user to create a first reminder entry, the request commands including: a reminder command for invoking an application to execute on the computing device (Rousselle, Fig. 3 with ¶0030 and ¶0038 – user may specify a reminder time and date at which an application with associated saved state may be prompted for re-launch);
one or more trigger criteria for providing the reminder to the user (Rousselle, Fig. 3 with ¶0030, ¶0032, and ¶0038 – user may specify a reminder time and date at which an application with associated saved state may be prompted for re-launch. Providing a timed reminder is a use of the device);
and a first activity state of a first application to execute on the computing device as part of the reminder (Rousselle, ¶0030 and ¶0038 – user may select a reminder creation button which creates a document-linked reminder based on the document currently displayed),

create a first activity definition corresponding to the first activity state, the first activity definition operable to allow the first application to provide the first activity state to the user (Rousselle, ¶0032 – document-linked reminder creation causes reminder specification in a database including the 
generate the first reminder entry, including the first activity definition and the one or more trigger criteria (Rousselle, ¶0032 – document-linked reminder creation includes date and time associated with the reminder);
detect that the one or more trigger criteria are satisfied; and responsive to detecting that the one or more trigger criteria are satisfied (Rousselle, ¶0040 – when the trigger time matches the current time, the reminder dialog is displayed. See also ¶0008, ¶0020, ¶0034):
launch the first application; and use the first activity definition in the first reminder entry to open the first application to the selected view within the first application (Rousselle, ¶0010, ¶0021, ¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document. See also Fig. 6 with ¶0050, ¶0055).
However, Rouseelle appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Beaudoin discloses a document-linked task launcher (Beaudoin, Abstract, ¶0047, ¶0054)
where the first activity state comprises a plurality of properties input by the user to obtain a selected view, wherein execution of the first activity state causes the first application to use the plurality of properties in order to launch to a the selected view within the first application, wherein the selected view is a view within the first application that is designated by the user (Beaudoin, ¶0054-¶0076 – restoring the state by applying the stored context such as page number, scroll position, cursor position, data entered by the user into the document, and field information that had been filled in. ¶0016, ¶0053 – stored context comes from user interaction. See also ¶0111-¶0113 – bookmarked or favorited pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the document-linked reminder of Rousselle to 

Regarding claim 18, Rousselle as modified discloses the elements of claim 17 above, and further discloses  wherein the selected view is selected by the user when creating the first reminder entry (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 19, Rousselle as modified discloses the elements of claim 17 above, and further discloses wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the first application is in the selected view (Rousselle, Figs. 2-3, ¶0029-¶0031, ¶0037-¶0038 – user creates a reminder for the presently displayed document the user is currently creating. Fig. 6 with ¶0050, ¶0055 – the associated document is displayed when the reminder is opened).  

Regarding claim 21, Rousselle as modified discloses the elements of claim 1 above, and further discloses wherein the view within the first application occurs after the user has selected one or more user interface (UI) elements within the first application (Rousselle, ¶0030-¶0031 – selection element is accessed within the application. The user, after working with the word processor, drawing program, spreadsheet, etc. can access the selection element within the application to create the reminder. ¶0009-¶0010, ¶0021, ¶0042 and ¶0048 – clicking the open button on the reminder dialog launches the application with the associated document. See also Fig. 6 with ¶0050, ¶0055. In this case, the view is .   


Claims 6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselle in view of Beaudoin in further view of Gruber.


Regarding claim 6, Rousselle as modified discloses the elements of claim 5 above. However, Rousselle as modified appears not to expressly disclose wherein the text comprises information for reminding the user of an action to be performed in the selected view.  
However, in the same field of endeavor, Gruber discloses a task list including notifications and reminders (Gruber, Abstract, ¶0007),
including wherein the text comprises information for reminding the user of an action to be performed in the selected view (Gruber, Figs. 2, 4 with ¶0041-¶0046, ¶0057-¶0062, ¶0079, ¶0115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the text information of Rousselle as modified to include information for reminding the user of an action to be performed based on the teachings of Gruber. The motivation for doing so would have been to assist the user in remembering the context of the reminder (Gruber, ¶0009), thereby enabling the user to be more effective and efficient at acting accomplishing the task.

Regarding claim 8, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle as modified appears not to expressly disclose wherein the first activity definition comprises application protocol interface (API) commands corresponding to a type of the application.  
However, in the same field of endeavor, Gruber discloses a task list including notifications and reminders (Gruber, Abstract, ¶0007),
including wherein the first activity definition comprises application protocol interface (API) commands corresponding to a type of the application (Gruber, ¶0107, ¶0109-¶0110, ¶0125).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder creation of Rousselle as modified to include API commands based on the teachings of Gruber. The motivation for doing so would have been to assist the user in reminder creation by enabling easier input at a variety of devices, and in remembering the reminder through additional effective contextual triggers, thereby enabling the user to be more effective and efficient at acting accomplishing the task.

Regarding claim 11, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle as modified appears not to expressly disclose wherein the application comprises a reminder application configured to provide the user with a calendar reminder.  
However, in the same field of endeavor, Gruber discloses a task list including notifications and reminders (Gruber, Abstract, ¶0007),
including wherein the application comprises a reminder application configured to provide the user with a calendar reminder (Gruber, ¶0193-¶0194).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder of Rousselle as modified to include calendar reminders based on the teachings of Gruber. The motivation for doing so would have been to 

Regarding claim 12, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle as modified appears not to expressly disclose wherein the request commands are provided by a touch screen or voice command.  
However, in the same field of endeavor, Gruber discloses a task list including notifications and reminders (Gruber, Abstract, ¶0007),
including wherein the request commands are provided by a touch screen or voice command (Gruber, ¶0021, ¶0028, ¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder creation of Rousselle as modified to include touch and voice input based on the teachings of Gruber. The motivation for doing so would have been to assist the user in reminder creation by enabling easier input at a variety of devices, thereby enabling the user to be more effective and efficient at acting accomplishing the task.

Regarding claim 13, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle as modified appears not to expressly disclose wherein the computing device is a mobile device, wherein the one or more trigger criteria include a geographical location, and wherein the one or more trigger criteria are satisfied when the computing device is within a specified distance of the geographical location.  
However, in the same field of endeavor, Gruber discloses a task list including notifications and reminders (Gruber, Abstract, ¶0007),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the trigger of Rousselle as modified to include a geographic trigger based on the teachings of Gruber. The motivation for doing so would have been to assist the user in remembering the context of the reminder (Gruber, ¶0009) via additional effective contextual triggers, thereby enabling the user to be more effective and efficient at acting accomplishing the task.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselle in view of Beaudoin in further view of Gunn.

Regarding claim 7, Rousselle as modified discloses the elements of claim 5 above. However, Rousselle appears not to expressly disclose wherein the provided text is highlighted.  
However, in the same field of endeavor, Gunn discloses displaying notifications (Gunn, Abstract).
including wherein the provided text is highlighted (Gunn, ¶0113). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder of Rousselle as modified to include priority and highlighting based on the teachings of Gunn. The motivation for doing so would have been to enable users to more easily identify important reminders, and to ensure that users do not miss reminders, especially regarding the most high priority subjects or projects (Gunn, ¶0004, ¶0113).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselle in view of Beaudoin in further view of Clark.

Regarding claim 9, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle appears not to expressly disclose wherein the first activity definition comprises a list of objects selected by the user to arrive at the selected view. 
However, in the same field of endeavor, Clark teaches restoring application states (Clark, Abstract),
including wherein the first activity definition comprises a list of objects selected by the user to arrive at the selected view (Clark, Figs. 6 and 7 and ¶0054-¶0061 – list including application, state information, and state settings selectable by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder of Rousselle as modified to include view selection and definition based on the teachings of Clark. The motivation for doing so would have been to provide the user with greater flexibility and control for recreating application states for a larger number of applications.

Regarding claim 20, Rousselle as modified discloses the elements of claim 1 above. However, Rousselle appears not to expressly disclose wherein the first application is automatically launched by the computing device in response to detecting that the one or more trigger criteria is satisfied.  
However, in the same field of endeavor, Clark teaches restoring application states (Clark, Abstract),

including automatically launching the application and restoring the application state without user intervention (Clark, Fig. 7 with ¶0053 and ¶0058-¶0059 – check box for whether to prompt the user before automatic launch of the application state). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminders of Rousselle as modified to be configurable to launch the application state upon a use of the application without user intervention based on the teachings of Clark. The motivation for doing so would have been to enable the user to configure a preferred level of automation (Clark, ¶0027), avoiding delays associated with prompting for confirmation and minimizing user input required.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant argues that:
Claim 1 recites "wherein the selected view is a view within the first application that is designated by the user at the time the user sends the request command to create the first reminder entry." 

The Examiner refers to paragraphs [0009], [0010], [0038], [0021], [0055] and [0030]- [0031] of Rousselle for teaching this aspect of the claim. 

Paragraph [0009] describes that a reminder includes the name of the flagged file and the application associated with the flagged file. Paragraph [0010] describes that clicking open the reminder instructs the system to launch the flagged file using whatever application is associated with the flagged file. Paragraph [0006] describes that the flagged document may be any type of file generated by the application suite. Paragraph [0038] describes that the reminder is automatically associated with whichever document is currently displayed in the application used to create the reminder. The application can be, for example, an electronic mail program 240, a word processor 250, a graphics application 260, and a spreadsheet 270. 
to a selected view within that application, or that the selected view is a view within the first application that is designated by the user at a time the user sends the request command to create the first reminder entry. 

The Examiner cannot concur with the Applicant. The view within the application is the view displaying the file that was being created and displayed when the reminder was created. See especially Rousselle ¶0009-¶0010, and ¶0038. Note also ¶0021 and Fig. 6 with ¶0055.

The remainder of Applicant’s arguments, filed 4/21/2021, with respect to rejections under prior art have been fully considered and are moot in view of the above arguments or upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Kaufthal et al. (US Patent Application Publication 2016/0209973) – restoring application context.
Murphy et al. (US Patent Application Publication 2016/0162148) – restoring application context.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175